Citation Nr: 1026870	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  09-13 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Nebraska-Western Iowa Health Care 
System in Lincoln, Nebraska


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical 
expenses incurred as a result of treatment at Alegent Health 
Mercy Hospital in Council Bluffs, Iowa on April 13, 2008.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to April 
1973.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2008 adverse action by the 
Department of Veterans Affairs (VA) Department of Veterans 
Affairs Nebraska-Western Iowa Health Care System in Lincoln, 
Nebraska, which is the Agency of Original Jurisdiction in this 
matter.

In July 2009, the Veteran presented testimony before the 
undersigned in a travel board hearing.  A copy of the transcript 
has been associated with the claims folder. 


FINDINGS OF FACT

1.  The Veteran is service-connected for residuals of 
laminectomy, diffuse degenerative disc disease; cervical spine 
disability; right lower extremity radiculopathy; and an 
adjustment disorder/anxiety with depression.   The combined 
evaluation is 70 percent.  He has also been in receipt of 
individual unemployability due to service-connected disabilities 
since May 2003.

2.  The Veteran received medical care at Alegent Health Mercy 
Hospital in Council Bluffs, Iowa on April 13, 2008, and the 
evidence does not reveal that VA approved a request for prior 
authorization for such medical care.

3.  The non-VA medical care received on April 13, 2008, for 
diagnosis of a rib fracture was not emergent treatment such that 
delay would have been hazardous to the Veteran's life or health.



CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized, non-VA 
medical expenses incurred on April 13, 2008 are not met.  38 
U.S.C.A. §§ 503, 1703, 1725, 1728, 1750, 7104 (West 2002); 38 
C.F.R. §§ 17.52, 17.53, 17.54, 17.120, 17.121, 17.1000-1008 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the 
pertinent implementing regulation, codified at 38 C.F.R. § 3.159 
(2009), provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating the 
claim.  However, these changes are not applicable to claims such 
as the one decided herein.  See Barger v. Principi, 16 Vet. App. 
132 (2002).  In Barger, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA, with its expanded 
duties, is not applicable to cases involving the waiver of 
recovery of overpayment claims, pointing out that the statute at 
issue in such cases was not found in Title 38, United States 
Code, Chapter 51 (i.e., the laws changed by VCAA).  Similarly, 
the statute at issue in this matter is not found in Chapter 51 
(rather, in Chapter 17).  Consequently, the duty to notify and 
assist has been met.

Analysis

The Veteran asserts that his medical treatment at Alegent Health 
Mercy Hospital in Council Bluffs, Iowa on April 13, 2008, was 
emergent as he believed he was paralyzed following a fall at his 
home.  He contends that his wife, who is not comfortable driving, 
could only drive him to Alegent Health Mercy Hospital in Council 
Bluffs, Iowa as it was closer than the VA facility.  He testified 
at his July 2009 hearing that this private facility was 10 
minutes away, while the VA facility in Omaha would have been 20 
minutes away.  

When VA facilities are not capable of furnishing the care or 
services required, the Secretary may contract with non-Department 
facilities in order to furnish certain care, including hospital 
care or medical services for the treatment of medical emergencies 
which pose a serious threat to the life or health of a veteran 
receiving medical services in a Department facility . . . until 
such time following the furnishing of care in the non-Department 
facility as the veteran can be safely transferred to a Department 
facility.  38 U.S.C.A § 1703(a)(3); 38 C.F.R. § 17.52.

The admission of a veteran to a non-VA hospital at the expense of 
VA must be authorized in advance.  38 C.F.R. § 17.54; see Malone 
v. Gober, 10 Vet. App. 539, 541 (1997).  In the case of an 
emergency that existed at the time of admission, an authorization 
may be deemed a prior authorization if an application is made to 
VA within 72 hours after the hour of admission. 38 C.F.R. § 
17.54.

Nevertheless, VA may reimburse veterans for unauthorized medical 
expenses incurred in non-VA facilities where:

(a) Care or services not previously authorized were 
rendered to a veteran in need of such care or services: 

(1) For an adjudicated service-connected disability; 

(2) For nonservice- connected disabilities associated 
with and held to be aggravating an adjudicated 
service-connected disability; (3) For any disability 
of a veteran who has a total disability permanent in 
nature resulting from a service-connected disability; 
(4) For any illness, injury, or dental condition in 
the case of a veteran who is participating in a 
rehabilitation program under 38 U.S.C. Chapter 31 and 
who is medically determined to be in need of hospital 
care or medical services for any of the reasons 
enumerated in § 17.48(j); and

(b) Care and services not previously authorized were 
rendered in a medical emergency of such nature that delay 
would have been hazardous to life or health, and

(c) VA or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand or obtain 
prior VA authorization for the services required would not 
have been reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.  

38 U.S.C.A. § 1728(a) and 38 C.F.R. §17.120.

All three requirements above ((a), (b), and (c)) must be met 
before the reimbursement may be authorized.  Zimick v. West, 11 
Vet. App. 45, 49 (1998); see Hayes v. Brown, 6 Vet. App. 66, 68 
(1993).

Payment or reimbursement for emergency services for non service-
connected conditions in non-VA facilities may also be authorized 
under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000- 1008. Section 
1725 was enacted as part of the Veterans Millennium Health Care 
and Benefits Act, Public Law 106- 177.  The provisions of the Act 
became effective as of May 29, 2000.  To be eligible for 
reimbursement under this authority the veteran has to satisfy all 
of the following conditions:

(a)  The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public; 

(b)  The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a 
nature that a prudent layperson would have reasonably 
expected that delay in seeking immediate medical attention 
would have been hazardous to life or health (this standard 
would be met if there were an emergency medical condition 
manifesting itself by acute symptoms of sufficient severity 
(including severe pain) that a prudent layperson who 
possesses an average knowledge of health and medicine could 
reasonably expect the absence of immediate medical 
attention to result in placing the health of the individual 
in serious jeopardy, serious impairment to bodily 
functions, or serious dysfunction of any bodily organ or 
part); 

(c)  A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them before hand 
would not have been considered reasonable by a prudent 
layperson (as an example, these conditions would be met by 
evidence establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was at a non-VA medical center); 

(d)  The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment 
is for a continued medical emergency of such a nature that 
the veteran could not have been safely transferred to a VA 
or other Federal facility; 

(e)  At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment; 

(f)  The veteran is financially liable to the provider of 
emergency treatment for that treatment; 

(g)  The veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or in part, 
for the emergency treatment (this condition cannot be met 
if the veteran has coverage under a health-plan contract 
but payment is barred because of a failure by the veteran 
or provider to comply with the provisions of that health-
plan contract, e.g., failure to submit a bill or medical 
records within specified time limits, or failure to exhaust 
appeals of the denial of payment); 

(h)  If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and 
the veteran has no contractual or legal recourse against a 
third party that could reasonably be pursued for the 
purpose of extinguishing, in whole or in part, the 
veteran's liability to the provider; and 

(i)  The veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided (38 
U.S.C.A. § 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of veterans, 
primarily those who receive emergency treatment for a 
service-connected disability). 

See 38 C.F.R. § 17.1002.

These criteria are conjunctive, not disjunctive; thus all 
criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 
(June 1991) (noting that the use of the conjunctive "and" in a 
statutory provision meant that all of the conditions listed in 
the provision must be met).

In the present case, the record shows that the Veteran presented 
to the Alegent Health Mercy Hospital in Council Bluffs, Iowa on 
April 13, 2008, with a chief complaint of right-sided posterior 
rib pain and back pain after falling four to five steps outside.  
He sustained an abrasion to the right side of his posterior back 
and had pain along his posterior ribs.  On examination, he was 
noted to have three fractured ribs without evidence of 
pneumothorax.  It was further noted that the Veteran was on 
medication for his history of chronic pain and he was advised to 
increase his pain medication.  The emergency room doctor noted 
that she feared that the Veteran would develop pneumonia as she 
felt that he already had bronchitis.  He was advised to follow up 
with his doctors in the next three to four days.  The Veteran was 
noted to be overall stable and was discharged to home. 

It is undisputed that the Veteran is financially liable to the 
Alegent Health Mercy Hospital in Council Bluffs, Iowa on April 
13, 2008, that the Veteran does not have any form of health 
insurance or coverage, that the Veteran does not have any legal 
recourse against a third party that will pay all or part of the 
bills, and that the Veteran's complaints were unrelated to a 
workplace accident or injury.

The Veteran's claim was denied on the basis that there was no 
evidence of a medical emergency and VA facilities were feasibly 
available to provide care.

On review, the Board finds that the criteria for payment or 
reimbursement of unauthorized, non-VA medical expenses incurred 
April 13, 2008,  pursuant to 38 U.S.C.A. § 1728(a) and 38 C.F.R. 
§17.120, or the Veterans Millennium Health Care and Benefits Act, 
are not met.  In this regard, a VA Clinical and a VA Medical 
reviewer were asked to review the Veteran's case.  In a May 2008 
report, the reviewers indicated that the Veteran's claim was 
being denied because the Omaha VA Medical Center (VAMC) was 
available unless he arrived by ambulance and there was no 
documentation of ambulance services.  Notably, the record does 
not contain any competent medical opinion to the contrary.

The Board acknowledges the Veteran's contention that he believed 
he was paralyzed following his fall.  However, even considering 
the Veteran's contention, the record still does not show that his 
condition required emergent care.  Instead, the Veteran chose to 
have his wife drive him to the private facility which was 10 
minutes away, rather than the VA facility which was 20 minutes 
away (16.8 miles), in large part due to her driving ability.  
There is also no evidence in the clinical records that the 
Veteran's condition required emergent care.  Moreover, the Board 
notes that he was released home in stable condition on the same 
day.

The applicable regulations are very specific and provide for 
payment or reimbursement only in certain circumstances. Given the 
discharge diagnosis and the assessment by the VA clinical and 
medial reviewers, the Board finds that the preponderance of the 
evidence is against a finding that the Veteran's condition on 
April 13, 2008, was such that it required immediate medical 
attention to avoid placing his health in serious jeopardy, or to 
avoid serious impairment to his bodily functions or serious 
dysfunction of any bodily organ or part.  Accordingly, one of the 
requisite criteria set forth above is not met.  38 U.S.C.A. § 
1725(b).  Furthermore, as noted above, the evidence shows that a 
VA medical facility (the Omaha VAMC) was feasibly available and 
it is reasonable to furnish care to the Veteran.   While the 
Board recognizes that the Veteran's spouse is not comfortable 
driving, the VAMC was only 10 minutes further than Alegent Health 
Mercy Hospital and a prudent person would have found that the 
VAMC reasonable available despite the added distance.  As noted, 
the provisions in 38 C.F.R. § 17.120 are conjunctive, not 
disjunctive, thus the remaining criteria need not be addressed.  
See Melson, supra.  

In this case, the evidence establishes that the Veteran's 
symptoms, while undoubtedly uncomfortable, were not of the type 
that a prudent person would have considered a life-threatening 
situation.  Moreover, there is also evidence indicating that VA 
facilities were feasibly available.  While sympathizing with the 
veteran's situation, the Board is unable to provide a legal 
remedy.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995), quoting 
Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992) ("This Court must 
interpret the law as it exists, and cannot 'extend . . . benefits 
out of sympathy for a particular [claimant].'").

As the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt does not apply, and the claim must be 
denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Payment or reimbursement of unauthorized medical expenses 
incurred at Alegent Health Mercy Hospital in Council Bluffs, Iowa 
on April 13, 2008, is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


